J-A10033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CLAIRE DE BOER                                         IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                      v.

LEONARDUS POTT

                            Appellant                      No. 1476 MDA 2014


                   Appeal from the Order August 19, 2014
              in the Court of Common Pleas of Dauphin County
                  Domestic Relations at No(s): 00810-DR-13


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                                     FILED MAY 27, 2015

      Leonardus Pott (“Husband”) appeals from the August 19, 2014 order

of the Dauphin County Court of Common Pleas, Domestic Relations Division,

denying   Husband’s        request   for    attorney   fees,   costs,   and   expenses

occasioned by spousal support proceedings brought by Husband’s then-wife

Claire de Boer (“Wife”). We reverse and remand for proceedings consistent

with this decision.

      On July 10, 2003, Husband and Wife executed a prenuptial agreement

in the State of New York (“Agreement”). The Agreement included, inter alia,

the following waiver of future support and/or alimony claims:

      V.    RIGHTS            UPON         DISSOLUTION,        DIVORCE        OR
      SEPARATION

            Upon the divorce, or temporary or legal separation of the
      parties or upon the dissolution or annulment of their marriage
      the parties hereby agree that:
J-A10033-15


      A. Provided that neither party is disabled and unable to work
      due to such disability, each party renounces any right to claim
      any temporary or permanent maintenance in accordance with
      New York General Obligations Law Section 5-311[.]

Agreement, p. 4., R.R. 51a.     Disclosure required prior to execution of the

Agreement revealed that Husband had considerably more assets and

earnings than Wife at that time.

      Additionally,   the   Agreement   included   a   provision   for   awarding

attorneys’ fees to the victor of future enforcement actions that read as

follows:

      IX. ENFORCEMENT

            The parties hereto agree that if one party incurs any
      expense in the enforcement of any of the provisions of this
      agreement, the other will be responsible for and will pay any and
      all expenses incurred, including but not limited to legal fees,
      court costs, investigator fees and travel costs, if the parties [sic]
      so incurring the expense prevails in an action for the
      enforcement thereof.

Agreement, p. 7, R.R. 54a.

      Against the advice of counsel, Wife signed the Agreement because

Husband refused to marry her without its execution. The next day, on July

11, 2003, Husband and Wife married in the State of New York.

      Following their marriage, Husband and Wife resided in Hershey,

Pennsylvania.   They later separated, and on May 29, 2013, Wife filed a

complaint seeking spousal support in the Dauphin County Court of Common

Pleas Domestic Relations Division.          Husband answered, claiming the

Agreement barred Wife’s claim for spousal support.           In response, Wife


                                      -2-
J-A10033-15



claimed the Agreement was invalid for multiple reasons, including Husband’s

failure to disclose a foreign bank account at the time of the Agreement’s

execution.     Following discovery, the trial court conducted a hearing on

December 23, 2013. After allowing the parties to submit memoranda on the

validity of the Agreement under New York law, on February 26, 2014, the

trial court issued an order that found the Agreement valid.     Neither party

appealed the trial court’s determination.

        On April 16, 2014, Husband filed a Petition for Reimbursement of

Attorney’s Fees, Costs and Expenses (“reimbursement petition”) seeking

reimbursement of approximately $25,000.00, which Husband claimed to

have expended to litigate the Agreement’s validity.           The trial court

conducted a hearing on the reimbursement petition on July 17, 2014, and

denied the reimbursement petition on the same date. Husband appealed. 1

        Husband raises the following issue for our review:

        I. Whether the court erred in denying reimbursement of counsel
        fees, costs and expenses to [Husband], as is permitted in
        accordance with the prenuptial agreement, after the court found
        in favor of [Husband] in an action to enforce and determine the
        validity of the prenuptial agreement.

Husband’s Brief, p. 4 (all capitals removed).      Otherwise stated, Husband

argues that the trial court erred in denying him contractual attorneys’ fees

incurred in the enforcement of the Agreement.

____________________________________________


1
    Both Husband and the trial court complied with Pa.R.A.P. 1925.



                                           -3-
J-A10033-15



       The interpretation of the terms of a contract presents a question of law

for which this Court’s standard of review is de novo, and our scope of review

is plenary. McMullen v. Kutz, 985 A.2d 769, 773 (Pa.2009).

       Initially, both the trial court and Wife assert that, because the

underlying action centered on the “validity” of the contract, as opposed to its

“enforcement,” Husband is not entitled to attorneys’ fees.       See 1925(a)

Opinion, pp. 2-3; Wife’s Brief, pp. 20-22. We disagree.

       Wife’s underlying spousal support action occasioned the discussion and

evidence of the Agreement’s validity in this matter. Because the Agreement

expressly precluded spousal support, Husband defended Wife’s claim by

asserting that she had waived all claims to spousal support by signing the

Agreement. Simply put, Husband sought to enforce the Agreement. Wife’s

claim that the Agreement was invalid, requiring the trial court to hear

evidence as to the Agreement’s formation, does not change the analysis:

Husband sought enforcement of a specific provision of the Agreement –

Section V(A) – because Wife sought spousal support, which was governed by

the Agreement.2, 3
____________________________________________


2
  We need not comment on whether a party might bring a separate action
questioning the validity of a contract without seeking its enforcement.
Under the facts of this case, Wife brought an action seeking spousal support
and Husband defended that action by seeking the enforcement of a provision
of the Agreement.
3
  Wife suggests that the fact that she ceased her spousal support action
after the trial court ruled on the Agreement’s “validity” illustrates that her
(Footnote Continued Next Page)


                                           -4-
J-A10033-15



      After ruling the Agreement valid, the trial court ruled in favor of

Husband and denied Wife’s spousal support claim pursuant to Section V(A),

i.e., it enforced the Agreement.           Because the underlying spousal support

claim – or, more specifically, Husband’s defense thereof – amounted to an

enforcement action, Agreement Section IX, by its express terms, entitles the

victorious party to attorneys’ fees. Therefore, the trial court erred by failing

to award Husband attorneys’ fees. Consequently, we must reverse the trial

court’s order and remand this matter for the award of attorneys’ fees to

Husband pursuant to Agreement Section IX.

      Husband claims that, because the Agreement does not contain a

qualifier that attorneys’ fees expended be “reasonable”, he is entitled to the

entirety of the $25,000.00 he alleges he expended in defense of Wife’s

spousal support claim.        See Husband’s Brief, pp. 9-15.    While he may be

entitled to some or all of this claimed figure, husband is only entitled to

reasonable attorney fees.4
                       _______________________
(Footnote Continued)

underlying action only challenged the “validity” and not the “enforcement” of
the Agreement.       See Wife’s Brief, pp. 20-21.          This argument is
unconvincing. As discussed supra, Wife had lost her spousal support action.
She was required to discontinue her claims. Because Wife brought no
actions for enforcement of the Agreement does not mean that Husband’s
required defense of her spousal support action is not properly characterized
as an enforcement action.
4
  We find unconvincing Wife’s argument that Husband waived his claim to
attorneys’ fees by not presenting them at her spousal support hearing. See
Wife’s Brief, pp. 10-12. As the matter was ongoing, Husband’s attorneys’
fees were undetermined at that time, and he could not have accurately
(Footnote Continued Next Page)


                                            -5-
J-A10033-15



      A prenuptial agreement is a contract between the parties.          See

Simeone v. Simeone, 581 A.2d 162, 165 (Pa.1990) (stating that prenuptial

agreements are contracts); Strong v. Dubin, 48 A.D.3d 232, 232, 851

N.Y.S.2d 428, 429 (2008) (recognizing prenuptial agreements as contractual

agreements strongly favored by public policy).    Under either Pennsylvania

law or New York law, a reasonableness assessment is appropriate when

awarding contractual attorneys’ fees to a petitioning party, even where the

contract contains no provision or language regarding the “reasonableness” of

the fees. See McMullen v. Kutz, 985 A.2d 769, 776-77 (Pa.2009) (finding

that parties may contract for breaching party to pay attorney fees of

prevailing party in breach of contract case, but absent express specification

for “reasonable” fees in a contract, trial court may still consider whether

claimed fees are reasonable and reduce them if appropriate); SO/Bluestar,

LLC v. Canarsie Hotel Corp., 33 A.D.3d 986, 987, 825 N.Y.S.2d 80, 81-82

(2006) (“[a]n award of attorneys’ fees pursuant to such a contractual

                       _______________________
(Footnote Continued)

accounted for his full legal fees. Likewise unconvincing is Wife’s argument
that Husband waived his attorneys’ fee claim by not presenting it in a timely
fashion after the conclusion of the underlying matter.       Id. at 13-15.
Husbands’ claim for attorneys’ fees is a separate claim from the underlying
matter, the conclusion of which triggered Husband’s cause of action for
attorneys’ fees under Agreement Section IX. Since neither party filed an
appeal of the trial court’s February 27, 2014 order, the order became final
thirty days thereafter, or on March 29, 2014. Husband timely filed his
reimbursement petition on April 18, 2014, only twenty days after the
expiration of the appeal period.




                                            -6-
J-A10033-15



provision may only be enforced to the extent that the amount is reasonable

and warranted for the services actually rendered”).

      Accordingly, while Husband is entitled to attorneys’ fees based on the

trial court’s determination of the underlying enforcement action, he is

entitled only to reasonable attorneys’ fees as determined by the trial court.

      Order reversed; matter remanded for further proceedings; jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/2015




                                     -7-